Name: 2010/481/EU, Euratom: Commission Decision of 29Ã July 2010 amending Decision 2004/277/EC, Euratom as regards rules for the implementation of Council Decision 2007/779/EC, Euratom establishing a Community civil protection mechanism (notified under document C(2010) 5090) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  cooperation policy;  European construction;  politics and public safety
 Date Published: 2010-09-07

 7.9.2010 EN Official Journal of the European Union L 236/5 COMMISSION DECISION of 29 July 2010 amending Decision 2004/277/EC, Euratom as regards rules for the implementation of Council Decision 2007/779/EC, Euratom establishing a Community civil protection mechanism (notified under document C(2010) 5090) (Text with EEA relevance) (2010/481/EU, Euratom) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Decision 2007/779/EC, Euratom of 8 November 2007 establishing a Community Civil Protection Mechanism (1), and in particular Article 12 thereof, Whereas: (1) Commission Decision 2004/277/EC, Euratom of 29 December 2003 laying down rules for the implementation of Council Decision 2001/792/EC, Euratom establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance intervention (2) has been amended by Commission Decision 2008/73/EC, Euratom (3) to incorporate implementing rules concerning European civil protection. These rules cover the main characteristics of civil protection modules such as their tasks, capacities, components, and deployment time, and define their appropriate degree of self-sufficiency and interoperability. (2) Civil protection modules made up of national resources from one or more Member States on a voluntary basis constitute a contribution to the civil protection rapid response capability called for by the European Council in the conclusions of its meeting of 16 and 17 June 2005 and by the European Parliament in its Resolution of 13 January 2005 on the tsunami disaster. For civil protection modules to be able to contribute to responding to major emergencies, their main characteristics should meet certain general requirements. (3) Civil protection modules should be capable of working self-sufficiently for a given period of time. It is therefore necessary to define general requirements for self-sufficiency and, where appropriate, specific requirements that may vary in function of the type of intervention or the type of module concerned. Account should be taken of the common practice of Member States and of international organisations such as extended self-sufficiency periods for urban search and rescue modules or the sharing of tasks between the offering and the requesting country for supporting the operation of modules having an aerial component. (4) Measures are needed at Union and participating state levels to enhance the interoperability of civil protection modules, notably regarding training and exercises. (5) Recent civil protection operations and exercises with deployment of modules demonstrated the need to partially change the general requirements of two modules listed in Annex II to Decision 2008/73/EC, Euratom, namely the Aerial forest firefighting using airplanes and Field hospital modules. (6) Recent civil protection operations proved the need to add and implement four new types of civil protection modules to reinforce the civil protection rapid response capability, namely Ground forest firefighting, Ground forest firefighting using vehicles, Flood containment and Flood rescue using boats modules. (7) Decision 2004/277/EC, Euratom should therefore be amended accordingly. (8) The amendments and addition of those modules provided for in the Annex to this Decision are in accordance with the opinion of the Committee for Civil Protection, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2004/277/EC, Euratom is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 July 2010. For the Commission Kristalina GEORGIEVA Member of the Commission (1) OJ L 314, 1.12.2007, p. 9. (2) OJ L 87, 25.3.2004, p. 20. (3) OJ L 20, 24.1.2008, p. 23. ANNEX ANNEX II General requirements for European civil protection modules (1) 1. High capacity pumping Tasks  Provide pumping:  in flooded areas,  to assist firefighting by delivering water. Capacities  Provide pumping with mobile medium and high capacity pumps with:  an overall capacity of at least 1 000 m3/hour, and  a reduced capacity to pump 40 metres height difference.  Ability to:  operate in areas and terrain that are not easily accessible,  pump muddy water, containing no more than 5 percent solid elements having particles size up to 40 mm,  pump water up to 40 °C for longer operations,  deliver water over a distance of 1 000 metres. Main components  Medium and high capacity pumps.  Hoses and couplings compatible with different standards, including the Storz standard  Sufficient personnel to fulfil the task, if necessary on a continuous basis. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after acceptance of the offer.  Ability to be deployed for a period of up to 21 days. 2. Water purification Tasks  Provide drinkable water, from surface water sources, according to the applicable standards and at least to the level of the WHO standards.  Perform water quality control at the outtake point of the purification equipment. Capacities  Purify 225 000 litres of water per day.  Storage capacity equivalent to the production of half a day. Main components  Mobile water purification unit.  Mobile water storage unit.  Mobile field laboratory.  Couplings compatible with different standards, including the Storz standard.  Sufficient personnel to fulfil the task, if necessary on a continuous basis. Self-sufficiency  Elements of Article 3b(1)(a) to (i) apply. Deployment  Availability for departure maximum 12 hours after acceptance of the offer.  Ability to be deployed for a period of up to 12 weeks. 3. Medium urban search and rescue Tasks  Search for, locate and rescue victims (2) located under debris (such as collapsed buildings and transport incidents).  Provide lifesaving first aid as required, until handover for further treatment. Capacities  The module should have the ability to perform the following, taking into account acknowledged international guidelines, such as the International Search and Rescue Advisory Group (INSARAG) guidelines:  search with search dogs and/or technical search equipment,  rescue, including lifting,  cutting concrete,  technical rope,  basic shoring,  hazmat detection and isolation (3),  advanced life support (4).  Ability to work on one site 24 hours per day for 7 days. Main components  Management (command, liaison/coordination, planning, media/reporting, assessment/analysis, safety/security).  Search (technical search and/or canine search, hazmat detection, hazmat isolation).  Rescue (breaking and breaching, cutting, lifting and moving, shoring, technical rope).  Medical, including care of patients and of the teams personnel and search dogs. Self-sufficiency  At least 7 days of operations.  Elements (a) to (i) of Article 3b(1) apply. Deployment  Operational in the affected country within 32 hours. 4. Heavy urban search and rescue Tasks  Search for, locate and rescue victims (5) located under debris (such as collapsed buildings and transport incidents).  Provide lifesaving first aid as required, until handover for further treatment. Capacities  The module should have the ability to perform the following, taking into account acknowledged international guidelines, such as the INSARAG guidelines:  search with search dogs and technical search equipment,  rescue, including heavy lifting,  cutting reinforced concrete and structural steel,  technical rope,  advanced shoring,  hazmat detection and isolation (6),  advanced life support (7).  Ability to work 24 hours per day on more than one site for 10 days. Main components  Management (command, liaison/coordination, planning, media/reporting, assessment/analysis, safety/security).  Search (technical search, canine search, hazmat detection, hazmat isolation).  Rescue (breaking and breaching, cutting, lifting and moving, shoring, technical rope).  Medical, including care of patients and of the teams personnel and search dogs (8). Self-sufficiency  At least 10 days of operation.  Elements (a) to (i) of Article 3b(1) apply. Deployment  Operational in the affected country within 48 hours. 5. Aerial forest firefighting module using helicopters Tasks  Contribute to the extinction of large forest and vegetal fires by performing aerial firefighting. Capacities  Three helicopters with a capacity of 1 000 litres each.  Ability to perform continuous operations. Main components  Three helicopters with crew, to guarantee that at least two helicopters are operational at any time.  Technical staff.  4 water buckets or 3 releasing kits.  1 maintenance set.  1 spare parts set.  2 rescue hoists.  Communication equipment. Self-sufficiency  Elements (f) and (g) of Article 3b(1) apply. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer. 6. Aerial forest firefighting module using airplanes Tasks  Contribute to the extinction of large forest and vegetal fires by performing aerial firefighting. Capacities  Two airplanes with a capacity of 3 000 litres each.  Ability to perform continuous operations. Main components  Two planes.  Minimum of four crews.  Technical staff.  Field maintenance kit.  Communication equipment. Self-sufficiency  Elements (f) and (g) of Article 3b(1) apply. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer. 7. Advanced medical post Tasks  Perform patient profiling (triage) on the site of the disaster.  Stabilise the condition of and prepare the patient for transport to the most suitable health facility for final treatment. Capacities  Perform triage of at least 20 patients per hour.  Medical team capable of stabilising 50 patients per 24 hours of activity, working in two shifts.  Availability of supplies for the treatment of 100 patients with minor injuries per 24 hours. Main components  Medical team per 12-hour shift:  triage: 1 nurse and/or 1 doctor,  intensive care: 1 doctor and 1 nurse,  serious, but not life-threatening injuries: 1 doctor and 2 nurses,  evacuation: 1 nurse,  specialised support personnel: 4.  Tents:  tent(s) with interconnected areas for triage, medical care and evacuation,  tent(s) for the personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Operational 1 hour after arrival on site. 8. Advanced medical post with surgery Tasks  Perform patient profiling (triage) on the site of the disaster.  Perform damage control surgery.  Stabilise the condition of and prepare the patients for transport to the most suitable health facility for final treatment. Capacities  Perform triage for at least 20 patients per hour.  Medical team capable of stabilising 50 patients per 24 hours of activity, working in two shifts.  Surgery team capable of damage control surgery for 12 patients per 24 hours of activity, working in two shifts.  Availability of supplies for the treatment of 100 patients with minor injuries per 24 hours. Main components  Medical team per 12-hour shift:  triage: 1 nurse and/or 1 doctor,  intensive care: 1 doctor and 1 nurse,  surgery: 3 surgeons, 2 operating nurses, 1 anaesthetist, 1 anaesthetist nurse,  serious, but not life-threatening injuries: 1 doctor and 2 nurses,  evacuation: 1 nurse,  specialist support personnel: 4.  Tents:  tent(s) with interconnected areas for triage, medical care and evacuation,  tent(s) for surgery,  tent(s) for the personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Operational 1 hour after arrival on site. 9. Field hospital Tasks  Provide initial and/or follow-up trauma and medical care, taking into account acknowledged international guidelines for foreign field hospital use, such as World Health Organisation or Red Cross guidelines. Capacities  10 beds for heavy trauma patients, possibility to expand the capacity. Main components  Medical team for:  triage,  intensive care,  surgery,  serious, but not life-threatening injuries,  evacuation,  specialised support personnel,  and at least covering the following: generalist, emergency doctors, orthopaedic, paediatrician, anaesthetist, pharmacist, obstetrician, health director, laboratory technician, X-ray technician.  Tents:  appropriate tents for the medical activities,  tents for personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 7 days after the request.  Operational on site 12 hours after arrival on site.  Ability to be operational for at least 15 days. 10. Medical aerial evacuation of disaster victims Tasks  Transport disaster victims to health facilities for medical treatment. Capacities  Capacity to transport 50 patients per 24 hour.  Ability to fly day and night. Main components  Helicopters/planes with stretchers Self-sufficiency  Elements (f) and (g) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 11. Emergency temporary shelter Tasks  Provide emergency temporary shelter, including the essential services, mainly in the initial stages of a disaster in coordination with existing structures, local authorities and international organisations until handover to local authorities or humanitarian organisations, where the capacity remains necessary for longer periods.  Where a handover takes place, train the relevant personnel (local and/or international) before the pull out of the module. Capacities  Tent camp equipped for up to 250 persons. Main components  Taking into account acknowledged international guidelines, such as the SPHERE- guidelines:  tents with heating (for winter conditions) and camp beds with sleeping-bag and/or blanket,  power generators and lighting equipment,  sanitation and hygiene facilities,  distribution of drinkable water, according to the WHO standard,  shelter for basic social activities (possibility to assemble). Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Generally, the mission should last at most 4 weeks, or a handover process would have begun where necessary. 12. Chemical, biological, radiological and nuclear detection and sampling (CBRN) Tasks  Carry out/confirm the initial assessment, including:  the description of the dangers or the risks,  the determination of the contaminated area,  the assessment or confirmation of the protective measures already taken.  Perform qualified sampling.  Mark the contaminated area.  Prediction of the situation, monitoring, dynamic assessment of the risks, including recommendations for warning and other measures.  Provide support for immediate risk reduction. Capacities  Identification of chemical and detection of radiological hazards through a combination of hand held, mobile and laboratory based equipment:  ability to detect alpha, beta and gamma radiation and to identify common isotopes,  ability to identify, and if possible, perform semi-quantitative analyses on common toxic industrial chemicals and recognised warfare agents.  Ability to gather, handle and prepare biological, chemical and radiological samples for further analyses elsewhere (9).  Ability to apply an appropriate scientific model to hazard prediction and to confirm the model by continuous monitoring.  Provide support for immediate risk reduction:  hazard containment,  hazard neutralisation,  provide technical support to other teams or modules. Main components  Mobile chemical and radiological field laboratory.  Hand held or mobile detection equipment.  Field sampling equipment.  Dispersion modelling systems.  Mobile meteorological station.  Marking material.  Reference documentation and access to designated sources of scientific expertise.  Secure and safe containment for the samples and waste.  Decontamination facilities for the personnel.  Appropriate personnel and protective equipment to sustain an operation in a contaminated and/or oxygen deficient environment, including gas tight suits where appropriate.  Supply of technical equipment for hazard containment and neutralisation. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 13. Search and rescue in CBRN conditions Tasks  Special search and rescue using protective suits. Capacities  Special search and rescue using protective suits, in accordance with the requirements of the medium and heavy urban search and rescue modules as appropriate.  Three people working simultaneously in the hot zone.  Continuous intervention during 24 hours. Main components  Marking material.  Secure and safe containment for the waste.  Decontamination facilities for the personnel and the rescued victims.  Appropriate personnel and protective equipment to sustain a search and rescue operation in a contaminated environment, in accordance with the requirements of the medium and heavy urban search and rescue modules as appropriate.  Supply of technical equipment for hazard containment and neutralisation. Self-sufficiency  Elements (a) to (i) of Article 3b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 14. Ground forest firefighting Tasks  To contribute to the extinction of large forest and vegetal fires by using ground means. Capacities  Sufficient human resources for continuous operations during 7 days.  Ability to operate in areas with restricted access.  Ability to set long lines of hoses with pumps, minimum 2 km, and/or make defence lines continuously. Main components  Firefighters trained to fulfil the above mentioned task and with additional safety and security training taking into account the different types of fires that the module might be deployed for.  Manual tools for making defence lines.  Hoses, portable tanks and pumps for establishing a line.  Adaptors for hose connection including the Storz standard.  Water backpacks.  Equipment potentially to be roped or winched down by helicopter.  Evacuation procedures for the firefighters have to be arranged with the receiving state. Self-sufficiency  Elements (a) to (i) of Article 3 b(1) apply. Deployment  Availability for departure maximum 6 hours after the acceptance of the offer.  Ability to work continuously during 7 days. 15. Ground forest firefighting using vehicles Tasks  To contribute to the extinction of large forest and vegetal fires using vehicles. Capacities  Sufficient human resources and vehicles for continuous operations with a minimum of 20 firefighters at anytime. Main components  Firefighters trained to fulfil the above mentioned task.  4 vehicles with off road capability.  Tank capacity of each vehicle of at least 2 000 litres.  Adaptors for hose connection including the Storz standard. Self-sufficiency  Elements (a) to (i) of Article 3 b(1) apply. Deployment  Availability for departure maximum 6 hours after the acceptance of the offer.  Ability to work continuously during 7 days.  Deployment by land or sea. Deployment by air is only an option in well justified cases. 16. Flood containment Tasks  Reinforce existing structures and build new barriers to prevent further flooding of rivers, basins, waterways with rising water levels. Capacities  Ability to dam up water to a minimum height of 0,8 metres using:  the materials enabling building a barrier 1 000 metres long,  further materials made available on-site.  Ability to reinforce existing levees.  Ability to operate at a minimum of 3 locations at the same time within an area accessible by trucks.  Operational 24/7.  Supervision and maintenance of barriers and dykes.  Ability to work with local staff. Main components  Material to build watertight barriers for a total distance end to end of 1 000 metres (sand should be made available by the local authorities).  Foils/plastic sheets (if needed to make an existing barrier watertight, depends on construction of barrier).  Sandbag filling machine. Self-sufficiency  Elements (a) to (i) of Article 3 b(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Deployment by land or sea. Deployment by air is only an option in well justified cases.  Ability to be operational at least for 10 days. 17. Flood rescue using boats Tasks  Water search and rescue and assist people trapped in a flooding situation by using boats.  Provide lifesaving aid and deliver first necessities as required. Capacities  Ability to search for people in urban and rural areas.  Ability to rescue people out of a flooded area including medical care on first responder level.  Ability to work together with aerial search (helicopters and planes).  Ability to deliver first necessities of life in a flooded area:  transportation of doctors, medicines etc.  food and water.  The module must have at least 5 boats and the ability to transport 50 people in total excluding the staff of the Module.  The boats should be designed for use in cold climate conditions and be able to drive upstream against at least 10 knots flow.  Operational 24/7. Main components  Boats designed for:  shallow-streaming water conditions (> 0,5 m),  use in windy conditions,  use during day and night,  should be equipped according to international safety standards including life jackets for the passengers.  People trained for swift water rescue. (No diving only surface rescue). Self-sufficiency  Elements (a) to (i) of Article 3 b (1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Deployment by land or sea Deployment by air is only an option in well justified cases.  Ability to be operational at least for 10 days. (1) The list of civil protection modules and the related requirements established in this Decision may be amended to include other types of civil protection modules taking into account the experience gained by the Mechanism. (2) Live casualty. (3) Basic capacity, more extensive capacities are included in the chemical, biological, radiological and nuclear detection and sampling  module. (4) Patient care (first aid and medical stabilisation) from victim access to victim handover. (5) Live casualty. (6) Basic capacity, more extensive capacities are included in the chemical, biological, radiological and nuclear detection and sampling  module. (7) Patient care (first aid and medical stabilisation) from victim access to victim handover. (8) Subject to medical and veterinary licensing terms. (9) This process should, where possible, take account of the evidential requirements of the requesting state.